BISHOP, Acting P. J.
I concur in the judgment and in the opinion. In order that the plaintiffs may recover on the theory of their complaint, they must prove in addition to the alleged agreement 'with the defendant, a supplementary one with the general contractor. Plaintiff Kaplan undertook to do this by stating, as a witness, the conversation that he had had with the general contractor. The trial court interposed its own objection, declaring that the evidence would be hearsay, unless the defendant were present. This ruling was erroneous, and prejudicial. As stated in Jones Commentaries on Evidence, second edition, volume 3, page 2014: “ It is hardly necessary to cite authorities to the obvious proposition that when proof is to be made of a parol contract, or when for other reasons the statements of a person are relevant, such statements may be proved by third persons who were present as well as by the one who used the language. In such case the statements are not hearsay, but substantive evidence.”